Examiner’s Comment
Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a voltage conversion device comprising: a first signal generation unit configured to generate an inverted PWM signal and a second PWM signal in parallel, the inverted PWM signal being a PWM signal obtained by inverting a first PWM signal that is a signal for updating a duty ratio to make the voltage value of the first conduction path approach a first target value based on the first voltage value and the first target value, the second PWM signal being synchronized with the first PWM signal and being a signal for updating a duty ratio to make the voltage value of the second conduction path approach a second target value based on the second voltage value and the second target value; a second signal generation unit to which the inverted PWM signal and the second PWM signal generated by the first signal generation unit are input and that is configured to generate at least either of an AND signal and an OR signal as a control signal, the AND signal being an ON signal when both of the inverted PWM signal and the second PWM signal are ON signals and being an OFF signal when at least one of the inverted PWM signal and the second PWM signal is an OFF signal, the OR signal being an ON signal when at least one of the inverted PWM signal and the second PWM signal is an ON signal and being an OFF signal when both of the inverted PWM signal and the second PWM signal are OFF signals; and 36868355.1FPCT20-422USa drive unit configured to input the control signal generated by the second signal generation unit to the first switching element and input an inverted signal that is obtained by inverting the control signal to the second switching element, wherein the second signal generation unit includes: an AND circuit that generates the AND signal; an OR circuit that generates the OR signal; and a selection unit that selects either of a signal output from the AND circuit and a signal output from the OR circuit as the control signal, in combination with all the limitations set forth in claim 1. 	Regarding claim 2, the prior art fails to teach or disclose a voltage conversion device comprising: a first signal generation unit configured to generate an inverted PWM signal and a first PWM signal in parallel, the first PWM signal being a signal for updating a duty ratio to make the voltage value of the first conduction path approach a first target value based on the first voltage value and the first target value, the inverted PWM signal being a PWM signal obtained by inverting a second PWM signal that is synchronized with the first PWM signal and is a signal for updating a duty ratio to make the voltage value of the second conduction path approach a second target value based on the second voltage value and the second target value; a second signal generation unit to which the inverted PWM signal and the first PWM signal generated by the first signal generation unit are input and that is configured to generate at 36868355.1least either of an AND signal and an OR signal as a control signal, the AND signal being an ON signal when both of the inverted PWM signal and the first PWM signal are ON signals and being an OFF signal when at least one of the inverted PWM signal and the first PWM signal is an OFF signal, the OR signal being an ON signal when at least one of the inverted PWM signal and the first PWM signal is an ON signal and being an OFF signal when both of the inverted PWM signal and the first PWM signal are OFF signals; and a drive unit configured to input the control signal generated by the second signal generation unit to the second switching element and input an inverted signal that is obtained by inverting the control signal to the first switching element, wherein the second signal generation unit includes: an AND circuit that generates the AND signal; an OR circuit that generates the OR signal; and a selection unit that selects either of a signal output from the AND circuit and a signal output from the OR circuit as the control signal, in combination with all the limitations set forth in claim 2. 	Regarding claim 4, the prior art fails to teach or disclose a voltage conversion device comprising: a mediation unit configured to select a larger value or a smaller value out of an inverted duty ratio and a second duty ratio, the inverted duty ratio being a value obtained by subtracting a first duty ratio from 100%, the first duty ratio being a duty ratio for making the voltage value of the first conduction path approach a first target value based on the first voltage value and the first target value, the second duty ratio being a duty ratio for making the voltage value of the second conduction path approach a second target value based on the second voltage value and the second target value; and a drive unit configured to input a PWM signal according to a duty ratio selected by the mediation unit as a control signal to the first switching element and input an inverted signal that is obtained by inverting the control signal to the second switching element, wherein the mediation unit includes a switching unit that switches which of the larger value and the smaller value is to be extracted, in combination with all the limitations set forth in claim 4. 	Regarding claim 5, the prior art fails to teach or disclose a voltage conversion device comprising: a mediation unit configured to select a larger value or a smaller value out of an inverted duty ratio and a first duty ratio, the inverted duty ratio being a value obtained by subtracting a second duty ratio from 100%, the first duty ratio being a duty ratio for making the voltage value of the first conduction path approach a first target value based on the first voltage value and the first target value, the second duty ratio being a duty ratio for making the voltage value of the 36868355.1second conduction path approach a second target value based on the second voltage value and the second target value; and a drive unit configured to input a PWM signal according to a duty ratio selected by the mediation unit as a control signal to the second switching element and input an inverted signal that is obtained by inverting the control signal to the first switching element, wherein the mediation unit includes a switching unit that switches which of the larger value and the smaller value is to be extracted, in combination with all the limitations set forth in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Shinkawa (US Patent 6421263) discloses an ac voltage detection circuit and method thereof. 	Murakami et al. (US Patent 8384367) discloses a step-down switching regulator with logic control. 	Shiwaya (US Patent 8669749) discloses a switch power supply unit with logic control.  	Yoshimura et al. (US Patent 9606965) discloses a semiconductor device comprising an AND/OR selection circuit. 	Miyazaki et al. (US Patent 8022743) discloses a pwm circuit with an AND/OR selection circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838